Exhibit 10.1

 

Execution Version

 

[g252421ke01i001.jpg]

CREDIT AGREEMENT

 

 

This Agreement is entered into as of November 1, 2017, by and between Comerica
Bank (“Bank”) and Presentation Technologies, LLC, a Delaware limited liability
company, formerly known as Presentation Technologies, Inc., a Texas corporation
(singularly and collectively, if more than one party, “Borrower”).

 

This Agreement amends, restates, and supersedes in its entirety, without
novation, that certain Credit Agreement dated as of May 31, 2011, by and between
J & S Audio Visual Communications, Inc., now known as J & S Audio Visual
Communications, LLC, and Bank, as assumed by Borrower, as the same has been
amended, restated or modified from time to time (the “Prior Agreement”).

 

In consideration of all present and future loans and credit from time to time
made available by Bank to or in favor of Borrower, and in consideration of all
present and future Indebtedness (as herein defined) of Borrower to Bank,
Borrower represents, warrants, covenants and agrees as follows:

 

SECTION 1                               DEFINITIONS.

 

(a)         Defined Terms.  As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement dated as
of July 25, 2017, by and among Monroe Jost, Kevin Jost, Todd Jost, Presentation
Technologies, Inc. and PT Holdco, LLC and any and all amendments, modifications,
restatements, renewals and/or extensions of the foregoing.

 

“Adjusted ECF Amount” is defined in Section 2(c)(iv) hereunder.

 

“Advance Formula” shall have the respective meaning ascribed to such term in the
Advance Formula Agreement.

 

“Advance Formula Agreement” shall mean an Advance Formula Agreement of even date
herewith executed and delivered by Borrower unto Bank, as the same may be
amended, restated, substituted and/or replaced from time to time.

 

“Affiliate” or “Affiliates” shall mean, when used with respect to any Person,
any other Person which, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
such Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended from
time to time.

 

“Authorized Officer” shall mean the chief executive officer, the president or
the chief financial officer, or in his/her absence, another responsible senior
officer, of Borrower or any other Loan Party, or the general partner of, or the
partner or one of the partners required to bind, Borrower or any other Loan
Party, as applicable.

 

“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in accordance with GAAP, or (b) an asset
relating to or acquired in connection with an acquired business, and (c) any and
all acquisition costs related to (a) or (b) above.

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

 

“Change of Control” shall mean any of the following:  (a) the failure of Ashford
Hospitality Services, LLC to collectively own, directly or indirectly, at least
100% of the issued and outstanding Equity Interests in PT Holdco, LLC; (b) the
failure of PT Holdco, LLC to collectively own, directly or indirectly, at least
51% of the issued and outstanding Equity Interests in Borrower, free and clear
of all Liens, rights, options, warrants or other similar agreements or
understandings, other than Permitted Encumbrances; (c) any Loan Party shall have
effected a sale of all or substantially all of its assets except as expressly
permitted or consented to in accordance with the terms of this Agreement; or
(d) Borrower shall fail to own, directly or indirectly, 100% of the issued and
outstanding Equity Interests of any Subsidiary (other than a Foreign Subsidiary
that is not a Foreign Pledgor so long as no Event of Default has occurred and is
continuing or would result therefrom).

 

“Collateral” shall mean all property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Bank is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document to secure the payment or performance of any
portion of the Indebtedness.

 

“Compliance Certificate” shall mean a Compliance Certificate in such form and
detail as may be required by or otherwise reasonably satisfactory to Bank,
certified by an Authorized Officer of Borrower, (a) certifying that, as of the
date thereof, to the best of such Authorized Officer’s knowledge, no Default or
Event of Default shall have occurred and be continuing or exist, or if any
Default or Event of Default shall have occurred and be continuing or exist,
specifying, in detail, the

 

--------------------------------------------------------------------------------


 

nature and period of existence thereof and any action taken or proposed to be
taken by Borrower and/or any other Loan Party in respect thereof, (b) certifying
as to whether Borrower and/or any other Loan Party, as applicable, is/are in
compliance with the financial covenant(s) contained in Sections 4(k)-(n) of this
Agreement and as more particularly described in said Compliance Certificate
(which Compliance Certificate shall set forth, in reasonable detail, the
calculations and the resultant ratios or financial tests of the Borrower and/or
such Loan Party, as applicable, determined thereunder), and (c) certifying that,
as of the date thereof, each of the representations and warranties of each Loan
Party under any Loan Document shall be true and correct in all material respects
as if made on each loan disbursement date (except to the extent stated to relate
to a specific earlier date, in which case such representation and warranty shall
be true and correct as of such earlier date, and except that for purposes of the
Compliance Certificate, the representations and warranties contained in
Section 3(g) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 4(a)(i) and 4(a)(ii)).

 

“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP.  Unless otherwise specified herein, references to
“consolidated” financial statements or data of Borrower includes consolidation
with its Subsidiaries in accordance with GAAP.

 

“CPA” shall mean an independent certified public accountant of nationally
recognized standing selected by Borrower or another Loan Party, as applicable,
and any other firm reasonably acceptable to Bank.

 

“Current Maturities of Long Term Debt” shall mean, in respect of any applicable
Person(s) and as of any applicable date of determination thereof, that portion
of the Long Term Debt of such Person(s) that should be classified as a current
liability at such time in accordance with GAAP, including, without limitation,
that portion of capital lease obligations of such Person(s) that would be so
classified at such time per GAAP.

 

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b)  all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person, (c) all indebtedness of such Person arising in connection with any
Hedging Transaction entered into by such Person, (d) all recourse Debt of any
partnership of which such Person is the general partner, and (e) any Off Balance
Sheet Liabilities.

 

“Default” shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

 

“Distributions” shall mean, in respect of any applicable Person(s), dividends
on, or other payments or distributions on account of, or the setting apart of
money for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of, any Equity Interest of such Person(s) or of
any warrants, options or other rights to acquire the same.

 

“Domestic Subsidiary” shall mean any Subsidiary of Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof, provided such Subsidiary is owned by such
Borrower or a Domestic Subsidiary of such Borrower, and “Domestic Subsidiaries”
shall mean any or all of them.

 

“Draw Term Note” shall mean the Draw Term Note dated the date hereof in the
maximum original principal amount of $2,000,000 made by Borrower payable to the
order of Bank, as the same may be renewed, extended, modified, increased or
restated from time to time.

 

“EBITDA” shall mean, with respect to any Person as calculated on a consolidated
basis in accordance with GAAP, and as to any applicable period of determination,
(i) the Net Income of such Person for such period before deduction for interest
expense, expense for income taxes (and for other taxes of such Person determined
by reference to the income or profits of such Person) and the amount of
depreciation and amortization expense of such Person, plus (ii) (A) Transaction
Costs, (B) subject to regulations mandated or interpreted by the Securities
Exchange Commission, amortization of hotel and convention signing fees during
such period and (C) subject to regulations mandated or interpreted by the
Securities Exchange Commission, non-recurring gains and losses and unrealized
gains and losses, including such gains and losses arising from foreign currency
transactions and other non-cash items including without limitation, non-cash
impairment charges, any changes in the fair market value of any Hedging
Transaction, and amortization of stock grants.

 

“Eligible Account” and/or “Eligible Inventory” shall have the respective
meanings ascribed to such terms in the Advance Formula Agreement (if any).

 

“Environmental Laws” shall mean all laws, statutes, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi-governmental authority or body (or any
agency, instrumentality or political subdivision thereof) relating to the
environment or pertaining to Hazardous Materials; any so-called “superfund” or
“superlien” law pertaining to Hazardous Materials on or about any Property at
any time owned, leased or otherwise used by Borrower or any of its Subsidiaries
(if applicable), or any portion thereof, including, without limitation, those
relating to soil, surface, subsurface groundwater conditions and the condition
of the ambient air; and any other federal, state, foreign or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material,
as now or at any time hereafter in effect.

 

--------------------------------------------------------------------------------


 

“Equipment Note” shall mean the Equipment Note dated the date hereof in the
maximum original principal amount of $3,000,000 made by Borrower payable to the
order of Bank, as the same may be renewed, extended, modified, increased or
restated from time to time.

 

“Equity Interest” shall mean, with respect to any Person, (i) all of the shares
of capital stock of (or other ownership or profit interests in) such Person,
(ii) all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, (iii) all of the securities convertible
into or exchangeable for shares of capital stock (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and
(iv) all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

 

“Event of Default” shall mean the occurrence or existence of any of the
conditions or events set forth in Section 6 of this Agreement.

 

“Excess Cash Flow” shall mean, as of the end of each fiscal year for the year
then ended, for the Borrower as calculated on a consolidated basis in accordance
with GAAP, the sum of the following:  (a) EBITDA, minus (b) the sum of (i) non
financed Capital Expenditures made during such fiscal year, (ii) all scheduled
principal payments of debt made during such fiscal year (including, but not
limited to, scheduled or unscheduled payments made under the Equipment Note,
Draw Term Note and Term Note, but excluding payments made under the Revolving
Credit Note), (iii) all capital lease obligations during such fiscal year,
(iv) the interest expense during such fiscal year and (v) without duplication,
Tax Distributions and taxes paid, and (vi) without duplication, Transaction
Costs.

 

“Foreign Pledgor” shall mean any Foreign Subsidiary that grants a Lien in all or
certain of its assets in accordance with Section 4(p).

 

“Foreign Subsidiary” shall mean any Subsidiary of Borrower other than a Domestic
Subsidiary.

 

“Funded Debt” of any Person shall mean, without duplication, as calculated on a
consolidated basis in accordance with GAAP, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services as
of such date (other than operating leases and trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices)
or which is evidenced by a note, bond, debenture or similar instrument, (b) the
principal component of all obligations of such Person under Capitalized Leases,
(c) all reimbursement obligations (actual, contingent or otherwise) of such
Person in respect of letters of credit, bankers acceptances or similar
obligations issued or created for the account of such Person, (d) all
liabilities of the type described in (a), (b) and (c) above that are secured by
any Liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, the
amount of which is determined in accordance with GAAP; provided however that so
long as such Person is not personally liable for any such liability, the amount
of such liability shall be deemed to be the lesser of the fair market value at
such date of the property subject to the Lien securing such liability and the
amount of the liability secured, and (e) all Guarantee Obligations in respect of
any liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any indebtedness under any Hedging Transaction prior to the
occurrence of a termination event with respect thereto.

 

“GAAP” shall mean U.S. generally accepted accounting principles consistently
applied.

 

“Guarantor” or “Guarantors” shall mean, as the context dictates, any
Person(s) (other than Borrower) who shall, at any time, guarantee or otherwise
be or become obligated for the repayment of all or any part of the Indebtedness.

 

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
as calculated on a consolidated basis in accordance with GAAP, any obligation of
the guaranteeing Person in respect of any obligation of another Person (the
“primary obligor”) (including, without limitation, any bank under any letter of
credit), the creation of which was induced by a reimbursement agreement,
guaranty agreement, keepwell agreement, purchase agreement, counterindemnity or
similar obligation issued by the guaranteeing person, in either case
guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the “primary obligations”) of the primary obligor in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may

 

--------------------------------------------------------------------------------


 

be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
applicable Person in good faith.

 

“Hazardous Materials” shall mean all of the following:  any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601 et seq.), or in any other Environmental Law.

 

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between Borrower and Bank or an Affiliate of Bank.

 

“Hedging Transaction” shall mean each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).

 

“Indebtedness” shall mean any and all present and future indebtedness,
obligations or liabilities of the Borrower and/or any other Loan Party to the
Bank, howsoever arising, evidenced or incurred in connection with the Loan
Documents, whether absolute or contingent, direct or indirect, voluntary or
involuntary, liquidated or unliquidated, joint or several, now or hereafter
existing or arising, due or to become due, whether known or unknown (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements and any liabilities of any Loan Party to Bank arising in
connection with any Lender Products), including, without limitation, (a) any and
all direct indebtedness of the Borrower and/or any other Loan Party to the Bank,
including indebtedness evidenced by any and all promissory notes; (b) any and
all indebtedness, obligations or liabilities of the Borrower and/or any other
Loan Party to the Bank arising under any guaranty; (c) any and all indebtedness,
obligations or liabilities of the Borrower and/or any other Loan Party to the
Bank arising from applications or agreements for the issuance of letters of
credit; (d) late charges, loan fees or charges and overdraft indebtedness;
(e) any agreement to indemnify the Bank for environmental liability or to clean
up hazardous waste; (f) any and all indebtedness, obligations or liabilities for
which the Borrower and/or any other Loan Party would otherwise be liable to the
Bank were it not for the invalidity, irregularity or unenforceability of them by
reason of any bankruptcy, insolvency or other law or order of any kind, or for
any other reason, including, without limit, liability for interest and
attorneys’ fees on, or in connection with, any of the Indebtedness from and
after the filing by or against the Borrower and/or any other Loan Party of a
bankruptcy petition, whether an involuntary or voluntary bankruptcy case,
including, without limitation, all attorneys’ fees and costs incurred in
connection with motions for relief from stay, cash collateral motions,
nondischargeability motions, preference liability motions, fraudulent conveyance
liability motions, fraudulent transfer liability motions and all other motions
brought by the Borrower, any other Loan Party, the Bank or third parties in any
way relating to the Bank’s rights with respect to Borrower, any other Loan Party
or third party and/or affecting any Collateral securing any obligation owed to
Bank by the Borrower, any other Loan Party or any third party, probate
proceedings, on appeal or otherwise; (g) any and all amendments, modifications,
restatements, renewals and/or extensions of any of the above, including, without
limit, amendments, modifications, restatements, renewals and/or extensions which
are evidenced by new or additional instruments, documents or agreements; (h) all
costs incurred by Bank in establishing, determining, continuing, or defending
the validity or priority of its security interest, or in pursuing its rights and
remedies under this Agreement, the other Loan Documents or in connection with
any proceeding involving Bank as a result of any financial accommodation to
Borrower and/or any other Loan Party; and (i) all costs of collecting
Indebtedness, including, without limit, attorneys’ fees and costs.

 

“Leased Property” shall mean any real Property of Borrower or any of its
Domestic Subsidiaries (if applicable) which constitutes Collateral and which is
subject to a lease under which Borrower or such Domestic Subsidiary, to the
extent applicable, is the lessor or landlord.

 

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to any Loan Party by Bank: (i) credit cards, (ii) credit
card processing services, (iii) debit cards, (iv) purchase cards, (v) Automated
Clearing House (ACH) transactions, (vi) cash management, including controlled
disbursement services, and (vii) establishing and maintaining deposit accounts.

 

“Leverage Ratio” shall mean, in respect of any applicable Person(s) as
calculated on a consolidated basis in accordance with GAAP and for any
applicable period of determination and as of any applicable date of
determination, the ratio of (a) Funded Debt as of such date, to (b) EBITDA for
such period.

 

“Lien” shall mean any mortgage, pledge, encumbrance, security interest,
assignment, lien or charge or other interest of any kind upon any property or
assets, whether real, personal or mixed, to secure any indebtedness, obligation
or liability owed to or claimed by any Person, whether arising under or based
upon contract, law or otherwise.

 

“Loan(s)” shall mean each loan, advance or other extension of credit made by
Bank to or otherwise in favor of Borrower pursuant to this Agreement and the
other Loan Documents.

 

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement and any and all notes, instruments,
documents, guarantees and agreements at any time evidencing, governing, securing
or otherwise relating to any Loan(s) and/or any of the Indebtedness.

 

“Loan Party” shall mean each Borrower, each Guarantor, each Foreign Pledgor and
each other Person who shall, at any time, be liable for the payment of all or
any part of the Indebtedness or who shall own any property that is, at any time,
subject to a Lien which secures all or any part of the Indebtedness.

 

“Long Term Debt” shall mean, in respect of any applicable Person(s) as
calculated on a consolidated basis in accordance with GAAP and as of any
applicable date of determination thereof, all Funded Debt of such
Person(s) which should be classified as “funded indebtedness” or “long term
indebtedness” on a balance sheet of such Person(s) as of such date, including,
without limitation, to the extent not otherwise included, capital lease
obligations of such Person(s) to the extent classified as long term at such
time, in accordance with GAAP.

 

“Material Adverse Effect” shall mean any act, event, condition or circumstance
which has had or could have a material and adverse effect on (i) the business,
operations, condition (financial or otherwise), performance, assets or
liabilities of the Loan Parties, taken as a whole, (ii) the ability of the Loan
Parties, taken as a whole, to perform their obligations under any Loan Document
to which they are a party or by which they are bound, or the enforceability of
any of the Indebtedness or any Loan Document or any rights or remedies of Bank
thereunder, or (iii) any Loan Party’s interest in, or the value, perfection or
priority of Bank’s security interest or lien in any material Collateral or the
ability of Bank to realize on any material Collateral.

 

“Net Income” shall mean, in respect of any applicable Person(s) as calculated on
a consolidated basis and for any applicable period of determination, the net
income (or loss) of such Person(s) for such period, as determined in accordance
with GAAP, but excluding, in any event:

 

(a)                                 any extraordinary gains or losses or any
gains or losses on the sale or other disposition, not in the ordinary course of
business, of investments or fixed or capital assets, and any taxes on the
excluded gains and any tax deductions or credits on account of any excluded
losses; and

 

(b)                                 in the case of Borrower, net earnings of any
Person in which Borrower has an ownership interest, unless either (i) such net
earnings shall have actually been received by Borrower in the form of cash
Distributions or (ii) such Person is a Subsidiary that is, directly or
indirectly, wholly-owned by Borrower.

 

“Notes” shall mean, collectively, the Term Note, the Revolving Credit Note, the
Draw Term Note, and the Equipment Note.

 

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in
subsections (i)-(iii) of this definition, but which does not constitute a
liability on the balance sheets of such Person.

 

“Original ECF Amount” is defined in Section 2(c)(iv) hereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.

 

“Post-Distribution Fixed Charge Coverage Ratio” shall mean, in respect of any
applicable Person(s) as calculated on a consolidated basis and in accordance
with GAAP and for any applicable period of determination and as of any
applicable date of determination, the ratio of (a) the sum of (i) EBITDA of such
Person(s) for such period, minus (ii) without duplication, the aggregate amount
of cash Distributions, including, without limit, Tax Distributions, made by such
Person(s) during such period, minus (iii) without duplication, the aggregate
amount of taxes paid in cash by such Person during such period to (b) the sum
(i) the Current Maturities of Long Term Debt of such Person(s) at such time of
determination, plus (ii) the interest expense of such Person(s) for such period.

 

“Pre-Distribution Fixed Charge Coverage Ratio” shall mean, in respect of any
applicable Person(s) as calculated on a consolidated basis and in accordance
with GAAP and for any applicable period of determination and as of any
applicable date of determination, the ratio of (a) the sum of (i) EBITDA of such
Person(s) for such period, minus (ii) without duplication, Tax Distributions,
made by such Person(s) during such period, minus (iii) without duplication, the
aggregate amount of taxes paid in cash by such Person during such Period to
(b) the sum (i) the Current Maturities of Long Term Debt of such Person(s) at
such time of determination, plus (ii) the interest expense of such Person(s) for
such period.

 

“Property” shall mean any real or personal property now or at any time owned,
occupied or operated by Borrower and/or any of its Subsidiaries (if applicable).

 

--------------------------------------------------------------------------------


 

“Reinvest” or “Reinvestment” shall mean, with respect to any net cash proceeds,
insurance proceeds or condemnation proceeds received by any Person, the
application of such monies to (i) repair, improve or replace any tangible
personal (excluding inventory) or real property of the Loan Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding inventory) to be used in
the business of such Person.

 

“Revolving Credit Maximum Amount” shall mean the lesser of (a) $3,000,000 or
(b) the maximum amount permitted by the Advance Formula Agreement.

 

“Revolving Credit Note” shall mean the Master Revolving Note dated the date
hereof in the maximum original principal amount of $3,000,000 made by Borrower
payable to the order of Bank, as the same may be renewed, extended, modified,
increased or restated from time to time.

 

“Senior Funded Debt” shall mean, in respect of any applicable Person and at any
time (without duplication), an amount equal to (a) Funded Debt of such Person
minus (b) all Subordinated Debt of such Person.

 

“Senior Funded Debt to EBITDA Ratio” shall mean, in respect of any applicable
Person(s) as of any applicable date of determination for any applicable time of
determination, all determined in accordance with GAAP and on a consolidated
basis, the ratio of (a) the Senior Funded Debt of such Person(s) to (b) the sum
of the EBITDA of such Person(s) for such period.

 

“Subordinated Debt” shall mean any Debt of Borrower or any other Loan Party
(excluding PT Holdco, LLC) which has been subordinated to the Indebtedness
pursuant to a subordination agreement in form and content satisfactory to Bank.

 

“Subsidiary” or “Subsidiaries” shall mean as to any particular parent entity,
any corporation, partnership, limited liability company or other entity (whether
now existing or hereafter organized or acquired) in which more than fifty
percent (50%) of the outstanding equity ownership interests having voting rights
as of any applicable date of determination, shall be owned directly, or
indirectly through one or more Subsidiaries, by such parent entity.

 

“Tax Distributions” shall mean, in respect of any applicable Person, dividend
payments and other Distributions made by such Person to its respective
shareholders, members or other Person(s) holding Equity Interests therein, as
applicable, in an amount not to exceed the income tax liability, if any, of such
shareholders, members or other Person(s) arising or incurred directly as a
result of the pass-through of income items to such shareholders, members or
other Person(s) as a result of such Person’s status as a Subchapter S
corporation under the United States Internal Revenue Code, as amended, or as a
limited liability company, as applicable.

 

“Term Note” shall mean the Term Note dated the date hereof in the maximum
original principal amount of $10,000,000 made by Borrower payable to the order
of Bank, as the same may be renewed, extended, modified, increased or restated
from time to time.

 

“Transaction Costs” shall mean the non-recurring fees, costs and expenses
payable by any Loan Party in connection with the transactions that are the
subject of the Acquisition Agreement and the Loan Documents that are
(a) incurred prior to, on or within 60 days after, the Closing Date, during such
period and reviewed and approved by Bank in its reasonable discretion or
(b) otherwise approved in writing by Bank.

 

“Uniform Commercial Code” shall mean the Texas Business and Commerce Code as
amended, supplemented, revised or replaced from time to time.

 

(b)         Accounting Principles.  Unless expressly provided to the contrary,
all accounting and financial terms and calculations hereunder or pursuant hereto
shall be defined and determined in accordance with GAAP.  If at any time any
change in GAAP (including the adoption of the International Financial Reporting
Standards) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either Borrower or Bank shall so request,
Bank and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein;
(ii) Borrower shall provide to Bank financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP; provided further that any
obligations of Borrower or any of its Subsidiaries under a lease (whether
existing now or entered into in the future) that is not (or would not be) a
capitalized lease obligation under GAAP as in effect as of the date hereof shall
not be treated as a capitalized lease obligation solely as a result of the
adoption of changes in GAAP.

 

(c)          Section Headings and References.  Section headings and numbers have
been set forth herein for convenience only; unless the contrary is compelled by
the context, everything contained in each Section applies equally to this entire
Agreement.

 

(d)         Construction and Interpretation.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the term
“including” is not limiting.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against Bank or Borrower, whether under any rule of construction or otherwise;
on the contrary, this Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties hereto.

 

--------------------------------------------------------------------------------


 

SECTION 2                               LOAN DOCUMENTS.  Each Loan shall be
evidenced by a promissory note or other agreement or evidence of Indebtedness
reasonably acceptable to Bank, in each case, executed and delivered by Borrower
unto Bank; and each Loan shall be subject to the terms, covenants and conditions
of each such promissory note or other agreement or evidence of Indebtedness,
together with this Agreement and the other Loan Documents.  The funding,
disbursement and extension of any extension of credit (other than a Loan under
the Revolving Credit Note, the Equipment Note, the Term Note, or the Draw Term
Note) to or in favor of Borrower shall be subject to the execution and/or
delivery unto Bank of such Loan Documents as Bank may reasonably require, and
shall be further subject to the satisfaction of such other conditions and
requirements as Bank may from time to time require.

 

(a)         Unused Commitment Fee.  Borrower shall pay to Bank an unused
commitment fee in an amount equal to the product of (i) 0.25% per annum (for the
avoidance of doubt, such amount to be paid quarterly and divided accordingly),
and multiplied by (ii) the difference between (A) the sum of the maximum face
amount of the Revolving Credit Note and Equipment Note (as such maximum face
amounts may change pursuant to the terms of this Agreement, the Notes, or by
written agreement of Borrower and Bank from time to time) and (B) the sum of the
average daily aggregate principal balance of all advances outstanding under the
Revolving Credit Note and the Equipment Note during the calendar quarter then
ended.  Such fee, if any, shall be computed and shall be payable quarterly in
arrears as of the end of each of calendar quarter.  Bank will invoice Borrower
for such fees, which invoice shall be due and payable within 15 days after
receipt.  Notwithstanding the foregoing, the unused commitment fee, set forth in
this paragraph, as it pertains to the Equipment Note, shall be calculated and
assessed only with respect to the “Draw Period” (as defined in the Equipment
Note), and not for any period thereafter.

 

(b)         Upfront Fee.  Borrower shall pay to Bank a one-time upfront fee in
an amount equal to $90,000, which fee is deemed fully earned, due and payable on
the date hereof.

 

(c)          Mandatory Prepayment.

 

(i)                  Promptly upon the incurrence of any Debt (other than
capital lease obligations) owed to a Person other than Bank, Borrower shall make
a prepayment to Bank in an amount equal to 100% of the net cash proceeds
received by the Loan Parties from the incurrence of such Debt.

 

(ii)               Promptly upon the sale, transfer or disposition of any assets
or property by any Loan Party (other than the sale of inventory in the ordinary
course of business and the sale or disposal of obsolete, worn out or damaged
equipment and inventory), Borrower shall make a prepayment to Bank in an amount
equal to 100% of the net cash proceeds received by the Loan Parties from such
sale, transfer or disposition; provided however, any net cash proceeds from the
sale, transfer or disposition of assets of less than $5,000,000 in the aggregate
received during any fiscal year of Borrower may be Reinvested by Borrower or
such Subsidiary if the following conditions are satisfied:  (A) promptly
following the receipt of such net cash proceeds, Borrower provides to Bank a
reinvestment certificate stating (1) that no Default or Event of Default has
occurred and is continuing either as of the date of the receipt of such proceeds
or as of the date of such reinvestment certificate, (2) that such proceeds have
been received and (3) a description of the planned Reinvestment of such
proceeds), (B) the Reinvestment of such proceeds is completed within 120 days
and (C) no Default or Event of Default shall have occurred and be continuing at
the time of the application of such proceeds to Reinvestment.  If any such
proceeds have not been Reinvested at the end of the periods provided above,
Borrower shall promptly pay such net cash proceeds to Bank to be applied in
accordance with this Section 2(c).

 

(iii)            Promptly upon the issuance of any Equity Interests in Borrower
or any of its Subsidiaries, Borrower shall make a prepayment to Bank in an
amount equal to 50% of the net cash proceeds received by the Loan Parties from
the issuance of such Equity Interests.

 

(iv)           Beginning with the fiscal year ending December 31, 2017 and for
each fiscal year thereafter, on or before 45 days after the end of such fiscal
year (“ECF Payment Date”), Borrower will calculate the amount of the Excess Cash
Flow as of the end of such fiscal year (such amount of Excess Cash Flow referred
to herein as the “Original ECF Amount”), and Borrower shall make a prepayment to
Bank (an “Excess Cash Flow Payment”) in an amount equal to 25% of the Original
ECF Amount; provided, however, that in the event Borrower’s Senior Funded Debt
to EBITDA Ratio exceeds 2.375 to 1.00, such prepayment shall be an amount equal
to 50% of the Original ECF Amount. Furthermore, upon receipt of the audited
financial statements required to be delivered under Section 4(a)(i) for such
fiscal year, Borrower will re-calculate the amount of the Excess Cash Flow as of
the end of such fiscal year (such amount of Excess Cash Flow referred to herein
as the “Adjusted ECF Amount”), and Borrower agrees to each of the following:

 

A.                                    If the Original ECF Amount exceeds the
Adjusted ECF Amount, then on the ECF Payment Date for the next succeeding fiscal
year, the Excess Cash Flow Payment due for such next succeeding fiscal year
shall be reduced by an amount equal to the lesser of (1) the resulting decrease
in the amount of Excess Cash Flow Payment if such payment had been calculated
based on the Adjusted ECF Amount or (2) 15% of EBITDA for such fiscal year.

 

B.                                    If the Adjusted ECF Amount exceeds the
Original ECF Amount, then on the ECF Payment Date for the next succeeding fiscal
year, Borrower shall make an additional prepayment to Bank in an amount equal to
the lesser of (1) the resulting increase in the Excess Cash Flow Payment if such
payment had been calculated based on the Adjusted ECF Amount or (2) 15% of
EBITDA for such fiscal year.

 

--------------------------------------------------------------------------------


 

All payments made under Section 2(c)(iv) and received by Bank shall be applied
in payment of the Indebtedness in the following order:  first, to outstanding
principal amount of the Loans under the Term Note (in inverse order of
maturities until paid in full); second, to outstanding principal amount of the
Loans under the Draw Term Note (in inverse order of maturities until paid in
full); third, to Bank’s costs and expenses; fourth, to the outstanding principal
amount of the loans under the Revolving Credit Note until paid in full; fifth,
to the outstanding principal amount of the Loans under the Equipment Note;
sixth, to prepay any outstanding Indebtedness, including providing cash
collateral any undrawn letters of credit issued hereunder; and seventh, any
remaining amount to the Borrower.  Any such reductions in the amount of the
Notes as provided in this Section 2(c)(iv) shall be in addition to all scheduled
principal payments and optional payments.  No prepayment penalty or premium
shall be required with respect to any mandatory prepayment made pursuant to this
Section 2(c)(iv) or any voluntary prepayment of the outstanding amounts of Notes
as provided therein.

 

All payments made under this Section 2(c) (other than under Section 2(c)(iv))
and received by Bank shall be applied in payment of the Indebtedness in the
following order:  first, to Bank’s costs and expenses; second, to outstanding
principal amount of the Loans under the Term Note (in inverse order of
maturities until paid in full); third, to outstanding principal amount of the
Loans under the Draw Term Note (in inverse order of maturities until paid in
full); fourth, to the outstanding principal amount of the loans under the
Revolving Credit Note until paid in full; fifth, to the outstanding principal
amount of the Loans under the Equipment Note; sixth, to prepay any outstanding
Indebtedness, including providing cash collateral any undrawn letters of credit
issued hereunder; and seventh, any remaining amount to the Borrower.  Any such
reductions in the amount of the Notes as provided in this Section 2(c) shall be
in addition to all scheduled principal payments and optional payments.  No
prepayment penalty or premium shall be required with respect to any mandatory
prepayment made pursuant to this Section 2(c) or any voluntary prepayment of the
outstanding amounts of Notes as provided therein.

 

(d)         Application of Proceeds. All payments made under the Loan Documents
(other than (i) under Section 2(c), (ii) optional prepayments of amounts owed
under the Revolving Credit Note, or (iii) otherwise expressly directed elsewhere
pursuant to one of the Loan Documents) and received by Bank shall be applied in
payment of the Indebtedness in the following order:  first, to Bank’s costs and
expenses; second, to outstanding principal amount of the Loans under the Term
Note (in inverse order of maturities until paid in full); third, to outstanding
principal amount of the Loans under the Draw Term Note (in inverse order of
maturities until paid in full); fourth, to the outstanding principal amount of
the loans under the Revolving Credit Note until paid in full; fifth, to the
outstanding principal amount of the Loans under the Equipment Note; sixth, to
prepay any outstanding Indebtedness, including providing cash collateral any
undrawn letters of credit issued hereunder; and seventh, any remaining amount to
the Borrower.  Any such reductions in the amount of the Notes as provided in
this Section 2(d) shall be in addition to all scheduled principal payments and
optional payments.  No prepayment penalty or premium shall be required with
respect to any mandatory prepayment made pursuant to this Section 2(d) or any
voluntary prepayment of the outstanding amounts of Notes as provided therein.

 

(e)          Conditions Precedent to Initial Loans.  The obligation of Bank to
make the initial Loans under or pursuant to this Agreement on the date hereof
shall be subject to the satisfaction or waiver by the Bank of the following
conditions precedent, which conditions precedent shall have no applicability
after funding the initial Loans:

 

(i)                  Bank shall have received (i) from each party hereto either
a counterpart of this Agreement signed on behalf of such party and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as Bank shall reasonably request in connection with
the transactions contemplated by this Agreement and the other Loan Documents,
including, without limitation, a written opinion of the Loan Parties’ counsels,
addressed to and in form and substance satisfactory to Bank.

 

(ii)               Bank shall have received (i) a certificate of each Loan
Party, dated as of the date hereof, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, and
(B) identify by name and title and bear the signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party,
(ii) the charter, articles or certificate of organization or incorporation of
each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (iii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.

 

(iii)            Bank shall have received the results of a recent lien search in
the jurisdiction of organization of each Loan Party and each jurisdiction where
assets of the Loan Parties are located, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for liens permitted by Section 6.02
or Permitted Encumbrances or Liens discharged on or prior to the date hereof
pursuant to a pay-off letter or other documentation satisfactory to Bank.

 

(iv)           Bank shall have received satisfactory pay-off letters for all
existing debt of the Loan Parties required to be repaid and which confirms that
all Liens upon any of the property of the Loan Parties constituting Collateral
will be terminated concurrently with such payment.

 

(v)              Bank shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Bank and otherwise in
compliance with the terms of the Loan Documents.

 

--------------------------------------------------------------------------------


 

(vi)           All actions, proceedings, instruments and documents required to
carry out the borrowings and transactions contemplated by this Agreement or any
other Loan Document or incidental thereto, and all other related legal matters,
shall have been reasonably satisfactory to and approved by Bank.

 

(vii)        Borrower shall pay to Bank all fees and expenses (including, but
not limited to reasonable attorney’s fees, recordation costs, and title policy
fees, if any) incurred or required to be paid in connection with the execution
and delivery of this Agreement and the related Loan Documents, including the
upfront fee more specifically described in Section 2(b).

 

(viii)     Bank shall have received copies of organizational documents of the
Loan Parties.

 

(ix)           Bank shall have received copies of the Acquisition Agreement and
all other agreements, documents and instruments related thereto, all to be in
form and substance reasonably satisfactory to Bank, and evidence of consummation
of the transactions described therein.

 

(x)              Bank shall have received a pledge from PT Holdco, LLC of all
its equity interests in Borrower.

 

(xi)           Bank shall have received evidence that PT Holdco, LLC has made a
cash payment of at least $7,000,000.00 in the aggregate to Sellers as part of
the transaction contemplated by the Acquisition Agreement, as described in the
estimated transaction sources and uses described on the Schedule of Sources and
Uses provided by Borrower to Bank prior to the date hereof.

 

(xii)        An audit of Borrower’s accounts, inventory, and any other
Collateral required by Bank, in form and content acceptable to Bank, shall have
been completed.

 

(xiii)     Borrower shall deliver to Bank pro forma financial statements, aged
no more than 30 days from the date of this Agreement, and a Compliance
Certificate, demonstrating pro forma compliance with financial covenants
specified in Sections 4(k), 4(l), 4(m) and 4(n).

 

(xiv)    Bank shall have received background checks on key personnel, which
background checks shall be in form and content acceptable to Bank.

 

(xv)       Bank shall have received an asset appraisal acceptable to Bank.

 

(xvi)    Bank shall have received, for each leased property of a Loan Party
(excluding PT Holdco, LLC), an executed landlord waiver or subordination by the
applicable landlord, such waiver or subordination to be in form and substance
satisfactory to Bank.

 

(xvii) Borrower shall deliver evidence demonstrating on a pro forma basis that
as of the date hereof, Borrower maintains a Senior Funded Debt to EBITDA Ratio
not to exceed 3.0 to 1.0 and a Leverage Ratio not to exceed 4.0 to 1.0.

 

(xviii) Borrower shall deliver to Bank a borrowing base report, in form and
substance satisfactory to Bank, which shall demonstrate the aggregate amount of
the initial Loan requested under the Revolving Credit Note is not greater than
80% of the Revolving Credit Maximum Amount, together with supporting
documentation (detailing accounts receivable, accounts payable and inventory),
all dated no earlier than 30 days prior to the date hereof.

 

(xix)    Bank shall have received a plan regarding financial management of
Borrower’s business affairs with its financial officer, in form and content
reasonably acceptable to Bank.

 

(xx)       Bank shall have received such other reports or due diligence
materials as Bank may reasonably request.

 

(f)           Conditions Precedent to All Loans.  The obligation of Bank to make
any Loan or issue letters of credit under or pursuant to this Agreement and the
other Loan Documents (including the initial Loans made on the date hereof) shall
be subject to the following conditions precedent (unless expressly waived by
Bank):

 

(i)                  Each Loan Party shall have performed and complied with all
agreements and conditions contained in the Loan Documents applicable to it and
which are then in effect.

 

(ii)               Each of the representations and warranties of each Loan Party
under any Loan Document shall be true and correct in all material respects as if
made on each loan disbursement date (except to the extent stated to relate to a
specific earlier date, in which case such representation and warranty shall be
true and correct as of such earlier date, and except that for purposes of this
Section 2(f)(ii), the representations and warranties contained in
Section 3(g) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 4(a)(i) and 4(a)(ii)).

 

(iii)            No Default or Event of Default shall have occurred and be
continuing; there shall have been no change in the condition (financial or
otherwise), properties, business, or operations of any Loan Party since the date
of the financial statements most recently delivered to Bank prior to the date of
this Agreement that could reasonably be expected to have a Material Adverse
Effect; and no provision of law, any order of any governmental authority, or any
regulation, rule or interpretation thereof, shall have had any Material Adverse
Effect on the validity or enforceability of any Loan Document.

 

--------------------------------------------------------------------------------


 

SECTION 3                               REPRESENTATIONS AND WARRANTIES. 
Borrower, for and on behalf of itself and its Subsidiaries, hereby represents
and warrants to Bank that:

 

(a)         Authority.  It is duly organized, validly existing and in good
standing under the laws of the State of its incorporation or organization, as
applicable; it is duly qualified and authorized to do business in each
jurisdiction where the character of its assets or the nature of its activities
makes such qualification necessary, and it has the legal power and authority to
own its properties and assets and to carry out its business as now being
conducted in each such jurisdiction wherein such qualification is necessary;
execution, delivery and performance of this Agreement, and any and all other
Loan Documents to which Borrower or a Domestic Subsidiary is a party or by which
it is otherwise bound, are within Borrower’s or such Domestic Subsidiary’s
respective powers and authorities, have been duly authorized by all requisite
corporate or other necessary or appropriate action, and are not in contravention
or violation of law or the terms of Borrower’s or such Domestic Subsidiary’s
organizational or other governing documents, and do not require the consent or
approval of any governmental body, agency or authority.

 

(b)         Enforceability of Agreement and Loan Documents.  This Agreement, and
any other Loan Documents contemplated hereby, when executed, issued and/or
delivered by Borrower or a Domestic Subsidiary, or by which Borrower or a
Domestic Subsidiary is otherwise bound, will be valid and binding and legally
enforceable against Borrower or such Domestic Subsidiary in accordance with
their terms.

 

(c)          Non-Contravention.  The execution, delivery and performance of this
Agreement, and any other Loan Documents required under or contemplated by this
Agreement to which Borrower or a Domestic Subsidiary is a party or by which it
is otherwise bound, and the issuance of this Agreement and any such other Loan
Documents by Borrower or a Domestic Subsidiary, and the borrowings and other
transactions contemplated hereby and thereby, are not in contravention or
violation of the unwaived terms of any indenture, agreement or undertaking to
which such Person is a party or by which such Person or any of such Person’s
property or assets is bound, and will not result in the creation or imposition
of any Lien of any nature whatsoever upon any of the property or assets of such
Person, except to or in favor of Bank.

 

(d)         Litigation or Proceedings.  No litigation or other proceeding before
any court or administrative agency is pending, or, to the knowledge of Borrower
or any of its officers, is threatened against Borrower or a Subsidiary, the
outcome of which could reasonably be expected to have a Material Adverse Effect.

 

(e)          No Liens.  There are no Liens on any of Borrower’s or a Domestic
Subsidiary’s Property or assets, except Permitted Encumbrances (as hereinafter
defined).

 

(f)           No Defaults.  There exists no Default or Event of Default under
any of the Indebtedness.

 

(g)          Financial Statements; No Material Adverse Change.  The most recent
financial statements with respect to Borrower delivered to Bank fairly present
in all material respects the financial condition of Borrower and its
Subsidiaries as of the date thereof and for the period(s) covered thereby in
accordance with GAAP, and since September 30, 2017 there has been no material
adverse change in the condition (financial or otherwise) of Borrower and its
Subsidiaries.

 

(h)         Subsidiaries.  As of the date of this Agreement, Borrower has no
Subsidiaries, except those, if any, disclosed on the Schedule of Subsidiaries
attached to this Agreement, which Schedule sets forth the name, place of
incorporation, and percentage of ownership of Borrower in each such Subsidiary.

 

(i)             Regulation U or T; Margin Stock.  Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit to others for the purpose of purchasing or carrying “margin stock” or
“margin securities” within the meanings of Regulation U or Regulation T of the
Board of Governors of the Federal Reserve System, or any regulations,
interpretations or rulings thereunder.

 

(j)            Legal Name.  Borrower’s true and correct legal name is that set
forth on the signature page to this Agreement.  Except as disclosed in writing
to Bank on or before the date of this Agreement, Borrower has not conducted
business under any name other than that set forth on the signature page to this
Agreement.

 

(k)         Solvency.  Each of the Loan Parties is solvent and is able to pay
its respective debts (including, without limit, trade debts) as they mature.

 

(l)             Taxes.  All taxes, assessments and other similar imposts and
charges levied, assessed or imposed upon Borrower, any Domestic Subsidiary
and/or any of its property or assets have been paid, except to the extent being
diligently contested in good faith.

 

(m)     Hazardous Materials.  Neither Borrower nor any Domestic Subsidiary has
used Hazardous Materials on, in, under or otherwise affecting any Property now
or at any time owned, occupied or operated by Borrower or such Domestic
Subsidiary or upon which Borrower or such Domestic Subsidiary has a place of
business in any manner which violates any Environmental Law(s), to the extent
that any such violation could reasonably be expected to have a Material Adverse
Effect.  Borrower has never received any notice of any violation of any
Environmental Law(s), and to the best of Borrower’s knowledge, there have been
no actions commenced or threatened by any party against Borrower or any of the
Property for non-compliance with any Environmental Law(s), which, in any case,
could reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(n)         Collateral Documents.  Any and all security agreements, mortgages,
deeds of trust, pledge agreements, assignments, financing statements and other
documents executed and delivered to Bank by a Loan Party to protect or perfect
Liens upon the Collateral required by the Loan Documents as security for the
Indebtedness and to accord Bank a perfected security position in the Collateral
are effective to create in favor of Bank a legal, valid and enforceable first
priority Lien (subject to Permitted Encumbrances) on all right, title and
interest of Borrower and the other Loan Parties in the Collateral described
therein.  Except for filings completed prior to the date of this Agreement and
as contemplated hereby and by the Loan Documents, no filing or other action will
be necessary to perfect or protect such Liens.

 

(o)         Compliance with Laws.  (i) Each Loan Party has complied with all
applicable federal, state and local laws, ordinances, codes, rules, regulations,
consent decrees and administrative orders, including but not limited to
applicable Environmental Laws, and is in compliance with any requirement of law,
except to the extent that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (ii) neither the extensions of
credit made pursuant to this Agreement or the use of the proceeds thereof by the
Loan Parties will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism (“USA
Patriot Act”) Act of 2001, Public Law 10756, October 26, 2001 or  Executive
Order 13224 of September 23, 2001 issued by the President of the United States
(66 Fed. Reg. 49049 (2001)).

 

(p)         Accuracy of Information.  Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Loan Party to Bank in connection with any of the transactions
contemplated hereby or thereby contains a misstatement of material fact, or
omits to state a material fact required to be stated in order to make the
statements contained herein or therein, taken as a whole, not misleading in the
light of the circumstances under which such statements were made.  There is no
fact, other than information known to the public generally, known to any Loan
Party after reasonable inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to Bank in
writing.

 

(q)         Leases.  All leases covering any Leased Property, if any, are in
full force and effect, there are no defaults under any of the provisions
thereof, and all conditions to the effectiveness or continuing effectiveness
thereof required to be satisfied as of the date hereof have been satisfied.

 

SECTION 4                               AFFIRMATIVE COVENANTS.  So long as Bank
shall have any commitment or obligation, if any, to make or extend any Loans to
or in favor of Borrower, and/or so long as any Indebtedness remains unpaid and
outstanding, Borrower covenants and agrees that it shall, and shall cause its
Subsidiaries (to the extent applicable):

 

(a)         Financial Statements; Reporting Requirements.  Provide to Bank, or
cause to be provided to Bank, the following, each of which shall be prepared in
accordance with GAAP, and shall be in form and detail acceptable to Bank:

 

(i)                  As soon as available, and in any event within 120 days
after and as of the end of each fiscal year of Borrower, annual CPA audited
consolidated and consolidating financial statements of Borrower for and as of
the end of each such fiscal year, containing the balance sheet of Borrower as of
the close of each such fiscal year, statements of income and retained earnings
and a statement of cash flows of Borrower for each such fiscal year, and such
other comments and financial details as are usually included in similar reports
or as may be requested by Bank, certified by an Authorized Officer of Borrower.

 

(ii)               As soon as available, and in any event within 45 days after
and as of the end of each calendar month, internally prepared consolidated and
consolidating financial statements of Borrower, containing the balance sheet of
Borrower and its Subsidiaries as of the end of each such period, and statements
of income and retained earnings for Borrower for such period and for the portion
of the fiscal year of Borrower through the end of the period then ending, and
such other comments and financial details as are usually included in similar
reports or as may be requested by Bank, certified by an Authorized Officer of
Borrower.

 

(iii)            As soon as available, and in any event within 45 days after and
as of the end of each fiscal quarter, internally prepared consolidated and
consolidating statement of cash flows for Borrower for such period and for the
portion of the fiscal year of Borrower through the end of the period then
ending, and such other comments and financial details as are usually included in
similar reports or as may be requested by Bank, certified by an Authorized
Officer of Borrower.

 

(iv)           Simultaneous with the delivery to Bank of the respective
financial statements required in Section 4(a)(i)  above as well as within 45
days after and as of the end of each fiscal quarter of Borrower, a Compliance
Certificate.

 

(v)              Within 45 days after and as of the end of each calendar month
accounts payable agings of Borrower, its Domestic Subsidiaries and its Foreign
Pledgors as of such time, certified by an Authorized Officer of Borrower.

 

(vi)           Within 45 days after and as of the end of each calendar month
accounts receivable agings of Borrower, its Domestic Subsidiaries and its
Foreign Pledgors as of such time, certified by an Authorized Officer of
Borrower.

 

(vii)        Within 45 days after and as of the end of each calendar month
borrowing base reports of Borrower as of such time, which borrowing base reports
shall include a schedule identifying each Eligible Account at such time, and
such other matters and information relating to the Eligible Accounts as Bank may
request (in each case, to the extent Eligible

 

--------------------------------------------------------------------------------


 

Accounts are included under the applicable Advance Formula Agreement), reports
as to the amount of Eligible Inventory, including, without limitation,
designations as to the types of Eligible Inventory, the additions and
subtractions thereto, and such other matters and information relating to the
Eligible Inventory as Bank may request (in each case, to the extent Eligible
Inventory is included under the applicable Advance Formula Agreement), together
with a certificate setting forth Borrower’s calculation of the Advance Formula
as of the date of such borrowing base report.  Each borrowing base certificate
so delivered to Bank shall be certified by an Authorized Officer of Borrower.

 

(viii)     Promptly after becoming aware of the occurrence or existence of any
Default or Event of Default, or of any other condition, occurrence or event
which has had or could reasonably be expected to have a Material Adverse Effect,
a written statement of an Authorized Officer of Borrower setting forth the
details of such Default or Event of Default, or such other condition or
occurrence, and the action which Borrower has taken or caused to be taken, or
proposes to take or cause to be taken, with respect thereto.

 

(ix)           Such other information concerning Borrower, any Loan Party and/or
any Guarantor as Bank shall reasonably request from time to time.

 

(b)         Keeping of Books and Records; Inspections and Audits.  Keep proper
books of record and account in which full and correct entries shall be made of
all of its financial transactions and its assets and businesses so as to permit
the presentation of financial statements (including, without limitation, any
financial statements required to be delivered to Bank pursuant to this
Agreement) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, to visit all of Borrower’s
or a Subsidiary’s offices and to make inquiries as to Borrower’s or a
Subsidiary’s respective financial matters with its respective directors,
officers, employees, and independent certified public accountants; permit Bank,
through Bank’s authorized attorneys, accountants and representatives, to
inspect, audit and examine Borrower’s or a Subsidiary’s books, accounts,
records, ledgers and assets and properties of every kind and description,
wherever located, at all reasonable times during normal business hours
including, without limit, audits of Borrower’s or a Domestic Subsidiary’s or a
Foreign Pledgor’s accounts receivable, inventory and other Collateral, provided
that so long as no Event of Default exists and is continuing, Bank shall not
conduct such audits more frequently than semi-annually at the Borrower’s expense
as provided in this clause (b).  Borrower shall reimburse Bank for all
reasonable costs and expenses incurred by Bank in connection with such
inspections, examinations and audits, and to pay to Bank such fees as Bank may
reasonably charge in respect of such inspections, examinations and audits, or as
otherwise mutually agreed upon by Borrower and Bank.

 

(c)          Maintain Insurance.  Keep its insurable properties (including,
without limitation, any Collateral at any time securing all or any part of the
Indebtedness) adequately insured and maintain (i) insurance against fire and
other risks customarily insured against under an “all-risk” policy and such
additional risks customarily insured against by companies engaged in the same or
a similar business to that of Borrower, (ii) necessary workers’ compensation
insurance, (iii) public liability and product liability insurance, and (iv) such
other insurance as may be required by law or as may be reasonably required in
writing by Bank, all of which insurance shall be in such amounts, contain such
terms, be in such form, be for such purposes, prepaid for such time periods, and
written by such companies as may be reasonably satisfactory to Bank.  All such
policies shall contain a provision whereby they may not be canceled or
materially amended except upon 30 days’ prior written notice to Bank.  Borrower
will promptly deliver to Bank, at Bank’s request, evidence satisfactory to Bank
that such insurance has been so procured and, with respect to casualty
insurance, made payable to Bank.  If Borrower or a Domestic Subsidiary fails to
maintain satisfactory insurance as herein provided, Bank shall have the option
(but not the obligation) to do so, and Borrower agrees to repay Bank, upon
demand, with interest at the highest rate of interest applicable to any of the
Indebtedness, all amounts so expended by Bank.  Bank acknowledges that
Borrower’s insurance in effect as of the date hereof as evidenced by
documentation previously provided by Borrower to Bank is satisfactory to Bank as
of the date hereof.

 

(d)         Pay Taxes.  Pay promptly and within the time that they can be paid
without late charge, penalty or interest, all taxes, assessments and similar
imposts and charges of every kind and nature lawfully levied, assessed or
imposed upon Borrower, any Subsidiary and/or their respective property or
assets, except to the extent being diligently contested in good faith and, if
requested by Bank, evidence that adequate reserves as required by GAAP are being
maintained.  If Borrower or a Subsidiary fails to pay such taxes and assessments
within the time they can be paid without penalty, late charge or interest, Bank
shall have the option (but not the obligation) to do so, and Borrower agrees to
repay Bank, upon demand, with interest at the highest rate of interest
applicable to any of the Indebtedness, all amounts so expended by Bank.

 

(e)          Maintain Existence.  Do or cause to be done all things necessary to
preserve and keep in full force and effect Borrower’s or a Subsidiary’s
corporate or other applicable existence, rights and franchises and comply with
all material applicable laws, ordinances and government rules and regulations to
which it is subject; continue to conduct and operate its business substantially
as conducted and operated during the present and preceding calendar year; at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of its property and keep the same in good repair, working
order and condition; maintain all permits, licenses, approvals and agreements
which it is required to maintain or comply with, where the failure to do so
could reasonably be expected to have a Material Adverse Effect; maintain
Borrower’s and each Subsidiary’s same place(s) of business, chief executive
office or residence, as applicable, as currently exists, and not relocate said
address(es) without giving Bank 30 days’ prior written notice of such proposed
change, but the giving of such notice shall not cure or remedy any Default or
Event of Default caused by such change; and from time to time make, or cause to
be made, all needed and proper repairs, renewals, replacements, betterments and
improvements thereto so that the business carried on in connection therewith may
be properly and advantageously conducted at all times.

 

--------------------------------------------------------------------------------


 

(f)           Environmental Laws.  Comply, and cause each of its Subsidiaries
(to the extent applicable) to comply, in all material respects with all
applicable Environmental Laws, and maintain all material permits, licenses and
approvals required under applicable Environmental Laws, where the failure to do
so could reasonably be expected to have a Material Adverse Effect; and promptly
provide to Bank, immediately upon receipt thereof, copies of any material
correspondence, notice, pleading, citation, indictment, complaint, order,
decree, or other document from any source asserting or alleging a violation of
any Environmental Laws by Borrower and/or any of its Subsidiaries, or of any
circumstance or condition which requires or may require a financial contribution
by  Borrower and/or any of its Subsidiaries, or a clean-up, removal, remedial
action or other response by or on behalf of Borrower and/or any of its
Subsidiaries under applicable Environmental Law(s), or which seeks damages or
civil, criminal, or punitive penalties from Borrower and/or any of its
Subsidiaries for any violation or alleged violation of any Environmental
Law(s) by Borrower and/or any of its Subsidiaries.  Borrower hereby indemnifies,
saves and holds Bank, and any of Bank’s past, present and future officers,
directors, shareholders, employees, representatives and consultants, harmless
from and against any and all losses, damages, suits, penalties, costs,
liabilities and expenses (including, without limitation, reasonable legal
expenses and attorneys’ fees) incurred or arising out of any claim, loss or
damage of any property, injuries to or death of any persons, contamination of or
adverse effects on the environment, or other violation or asserted violation of
any applicable Environmental Law(s); provided, however, that the foregoing
indemnification shall not be applicable, and Borrower shall not be liable for
any such losses, damages, suits, penalties, costs, liabilities or expenses, to
the extent (but only to the extent) the same arise or result from any gross
negligence or willful misconduct of Bank or any of its agents or employees.  The
provisions of this Section shall survive repayment of the Indebtedness and
satisfaction of all obligations of Borrower to Bank and termination of this
Agreement.

 

(g)          Maintain Bank Accounts.  Maintain all of Borrower’s and its
Domestic Subsidiaries’ principal bank accounts with Bank and notify Bank
immediately in writing of the establishment or existence of any other bank
account, deposit account or other account into which money may be deposited
(other than with Bank); provided, however, providing any such notice to Bank
shall not waive the occurrence or existence of any Default or Event of Default
arising or existing as a result of the establishment or existence of any
account(s) in violation of this Section.

 

(h)         Copies of Leases.  Deliver to Bank copies of all leases existing and
in effect as of the date of this Agreement with respect to any Leased Property,
and deliver to Bank copies of all proposed leases (whether as of the date of
this Agreement or hereafter) with respect to any such Leased Property prior to
execution thereof.  All leases with respect to any such Leased Property (and
renewals, extensions and material modifications thereof), and all tenants of
such Leased Property, shall be subject to Bank’s written approval prior to
execution of any lease (or any renewal, extension or material modification
thereof), including, without limitation, Bank’s approval of the financial
statements of each proposed tenant, which approval shall be in the reasonable
discretion of Bank.  Bank may require financial information concerning each
proposed tenant of any such Leased Property, including a minimum of one
(1) year’s operating statements.  Borrower shall use its best efforts to keep
any such Leased Property fully leased.  Borrower shall fully and faithfully
perform each and every covenant, agreement, or obligation of lessor or landlord
under any and all leases covering any portion of any such Leased Property.  Upon
the request of Bank, Borrower shall provide Bank with a current rent roll
supplying the name of each tenant of any such Leased Property and the net
monthly rental for each space and such other information as Bank may request.

 

(i)             ERISA Compliance.  At all times meet, and cause each of its
Subsidiaries to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA; promptly after Borrower knows or
has reason to know of the occurrence of any event, which would constitute a
reportable event or prohibited transaction under ERISA, or that the PBGC or
Borrower has instituted or will institute proceedings to terminate an employee
pension plan, deliver to Bank a certificate of an Authorized Officer of Borrower
setting forth details as to such event or proceedings and the action which
Borrower proposes to take with respect thereto, together with a copy of any
notice of such event which may be required to be filed with the PBGC; and upon
the request of Bank, furnish to Bank (or cause the plan administrator to furnish
Bank) a copy of the annual return (including all schedules and attachments) for
each plan covered by ERISA, and filed with the Internal Revenue Service by
Borrower or any of its Subsidiaries not later than ten (10) days after such
report has been so filed.  Borrower shall be permitted to voluntarily terminate
employee pension or benefit plans, so long as any such voluntary termination is
done in accordance with ERISA and does not result in a material liability or
obligation to such Borrower and does not result in a Material Adverse Effect.

 

(j)            Interest Rate Protection.  As soon as possible, but in no event
later than 90 days after the date hereof, maintain at all times, in an amount
not less than 50% of the aggregate unpaid principal balance outstanding under
the Term Note as of any time of determination, such Specified Hedging Agreements
(as defined in the Term Note) as are reasonably acceptable to Bank with such
parties as are reasonably acceptable to Bank.

 

(k)         Leverage Ratio.  Maintain a consolidated maximum Leverage Ratio of
not more than 3.00 to 1.00.  For purposes of this Agreement, the Leverage Ratio
shall be calculated quarterly as of the end of each fiscal quarter of Borrower
for the four fiscal quarter period most recently ended, commencing with the
fiscal quarter ending as of December 31, 2017.

 

(l)             Pre-Distribution Fixed Charge Coverage Ratio.  Maintain a
consolidated Pre-Distribution Fixed Charge Coverage Ratio of not less than 1.2
to 1.00.  For purposes of this Agreement, the Pre-Distribution Fixed Charge
Coverage Ratio shall be calculated quarterly as of the end of each fiscal
quarter of Borrower for the four fiscal quarter period most recently ended,
commencing with the fiscal quarter of ending as of December 31, 2017.

 

(m)     Post-Distribution Fixed Charge Coverage Ratio.  Maintain a consolidated
Post-Distribution Fixed Charge Coverage Ratio of not less than 1.1 to 1.00.  For
purposes of this Agreement, the Post-Distribution Fixed Charge Coverage Ratio
shall be calculated

 

--------------------------------------------------------------------------------


 

quarterly as of the end of each fiscal quarter of Borrower for the four fiscal
quarter period most recently ended, commencing with the fiscal quarter of ending
as of December 31, 2017.

 

(n)         Capital Expenditures.  Not make or incur consolidated Capital
Expenditures in excess of Six Million Dollars ($6,000,000.00), in aggregate
during any consecutive four fiscal quarter period of Borrower, tested quarterly.

 

(o)         Future Subsidiaries.  Within thirty (30) days (or such later date as
Bank may reasonably agree) after formation, creation or acquisition thereof,
deliver to Bank notice of each Subsidiary of Borrower formed, created or
acquired after the date hereof (which notice shall include the information
described in Section 3(h) of this Agreement with respect to such Subsidiary) and
(i) if such Subsidiary is a Domestic Subsidiary, (1) at Bank’s discretion, cause
such Subsidiary to become a Guarantor and cause such Subsidiary to execute and
deliver guaranty agreements or joinder agreements in favor of Bank, which shall
be substantially similar to that certain Guaranty (or the joinder attached
thereto) executed by certain Loan Parties (excluding PT Holdco, LLC) in favor of
Bank as of the date hereof, to guarantee the payment and performance of the
Indebtedness, (2) execute and deliver to Bank security agreements, pledge
agreements, joinder agreements and such other documents, instruments and
agreements, which shall be substantially similar to that certain Security
Agreement (or the joinder attached thereto) executed by certain Loan Parties in
favor of Bank as of the date hereof, to grant perfected first priority Liens
(subject only to Permitted Encumbrances) in such Subsidiary’s tangible and
intangible assets, and (3) execute and deliver such further documents,
instruments and agreements and take such further action as may be reasonably
requested by Bank to carry out the provisions and purposes of the Loan
Documents, and in each case, Borrower shall, or shall cause a Loan Party to,
execute and deliver amendments and supplements and take any other actions
reasonably requested by Bank to grant to Bank perfected first priority Liens
(subject only to Permitted Encumbrances) in all Equity Interests in such
Subsidiary; and (ii) if such Subsidiary is a Foreign Subsidiary, Borrower shall,
or shall cause a Loan Party to, execute and deliver amendments and supplements
and take any other actions reasonably requested by Bank to grant to Bank
perfected first priority Liens (subject only to Permitted Encumbrances) in
sixty-five percent (65%) of the Equity Interests in such Foreign Subsidiary.

 

(p)         Post-Closing Obligations. Loan Parties shall:

 

(i)                  within one year of the date hereof, provide Bank with proof
of the dissolution of J&S Audio Visual Jamaica, LLP and PT Mexico Services, Inc.

 

(ii)               use commercially reasonable efforts to furnish or cause to be
furnished to Bank, within 75 days after the date hereof (or such later date as
agreed to by Bank in its sole discretion), executed landlord waivers or
subordination agreements executed by the landlords of all locations leased by a
Loan Party, all to be in form and substance reasonably satisfactory to Bank.

 

(iii)            within 45 days of the date hereof, cause J&S Audio Visual
Dominican Republic, LP to executed and/or deliver (i) security agreements,
financing statements, other Collateral Documents and other Loan Documents in
form and substance satisfactory to Bank for the purpose of granting, confirming,
and perfecting first priority Liens or security interests in all assets of such
Loan Party located in the Dominican Republican under Dominican Republic law, and
(ii) a written opinion of the Loan Parties’ Dominican Republic counsel,
addressed to and in form and substance satisfactory to Bank.

 

(iv)           Within 30 days of the date hereof, provide Bank with proof of
release of guaranties provided by a Loan Party for the debt and obligations of
JS Royal Lane Owner, LLC as of the date hereof.

 

(q)         Further Assurances.  Execute and/or deliver, and cause each other
Loan Party and Domestic Subsidiary required to be a Loan Party hereunder to
execute and/or deliver, (i) to further secure the Indebtedness whenever
reasonably requested by Bank, deeds of trust, mortgages, chattel mortgages,
security agreements, financing statements, other Collateral Documents and other
Loan Documents in form and substance satisfactory to Bank for the purpose of
granting, confirming, and perfecting first priority Liens or security interests
(subject only to Permitted Encumbrances) in any real or personal property now
owned or hereafter acquired by any Loan Party or Subsidiary required to be a
Loan Party hereunder, (ii) such further documents, instruments and agreements
and take such further action as may be reasonably requested by Bank to carry out
the provisions and purposes of the Loan Documents, and (iii) amendments and
supplements and take any other actions reasonably requested by Bank to grant to
Bank perfected first priority Liens in all Equity Interests in each Domestic
Subsidiary and sixty-five percent (65%) of the Equity Interests in each Foreign
Subsidiary. If a Foreign Subsidiary elects to be a Foreign Pledgor, such Foreign
Pledgor shall execute and/or deliver (i) to further secure the Indebtedness
whenever requested by Bank in its discretion, deeds of trust, mortgages, chattel
mortgages, security agreements, financing statements, other Collateral Documents
and other Loan Documents in form and substance satisfactory to Bank for the
purpose of granting, confirming, and perfecting first priority Liens or security
interests (subject only to Permitted Encumbrances) in any accounts receivables,
inventory, and other payment intangibles now owned or hereafter acquired by any
Loan Party or Subsidiary required to be a Loan Party hereunder, and (ii) such
further documents, instruments and agreements and take such further action as
may be reasonably requested by Bank to carry out the provisions and purposes of
the Loan Documents.

 

(r)            Leased Locations.  (i) Within 45 days of effectiveness of an
applicable lease agreement for a newly leased location of a Loan Party, deliver
to Bank a current and updated Schedule of Leased Real Property to be attached
hereto, and (ii) use commercially reasonable efforts to furnish or cause to be
furnished to Bank executed landlord waivers or subordination agreements executed
by the landlords of any locations leased by a Loan Party which are newly listed
on such Schedule of Leased Real Property, all to be in form and substance
reasonably satisfactory to Bank.

 

--------------------------------------------------------------------------------


 

SECTION 5                               NEGATIVE COVENANTS.  So long as Bank
shall have any commitment or obligation, if any, to make or extend any Loans to
or in favor of Borrower, and/or so long as any Indebtedness remains unpaid and
outstanding, Borrower covenants and agrees that it shall not, and shall not
permit any Subsidiary to, without the prior written consent of Bank:

 

(a)         Dividends.  Declare or pay any dividends on, or make any other
Distribution (whether by reduction of capital or otherwise), except
(i) dividends payable solely in capital stock of Borrower, (ii) Distribution
made by any Subsidiary to Borrower, and (iii) so long as no Default or Event of
Default shall have occurred and be continuing or exist, or would arise, occur or
exist after giving effect thereto, (1) Tax Distributions and (2) so long as the
aggregate amount outstanding under the Revolving Credit Note will not be greater
than 80% of the Revolving Credit Maximum Amount after giving effect to such
Distributions, other Distributions to holders of an Equity Interest in Borrower.

 

(b)         Redeem Stock.  Purchase, redeem, retire or otherwise acquire any of
the shares of its capital stock, or make any commitment to do so except the
exercise of the put or call rights contemplated in that certain Amended and
Restated Limited Liability Company Agreement of Borrower dated as of October 31,
2017 so long as the financing of any such exercise of the put or call right is
provided by PT Holdco, LLC, Ashford Hospitality Services, LLC or an affiliate
thereof (other than Borrower or any of its Subsidiaries).

 

(c)          Liens.  Create, incur, assume or suffer to exist any Lien of any
kind upon any of its property or assets, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Encumbrances”):

 

(i)                  Liens to or in favor of Bank;

 

(ii)               Liens for taxes, assessments or other governmental charges
incurred in the ordinary course of business and for which no interest, late
charge or penalty is attaching or which is being contested in good faith by
appropriate proceedings diligently pursued and, if requested by Bank, bonded in
an amount and manner satisfactory to Bank;

 

(iii)            Liens, not delinquent, created by statute in connection with
workers’ compensation, unemployment insurance, social security, old age pensions
(subject to the applicable provisions of this Agreement) and similar statutory
obligations;

 

(iv)           Liens to secure purchase money indebtedness or capital lease
obligations of Borrower or a Subsidiary otherwise expressly permitted under this
Agreement, so long as such security interests and capital leases arise or are
created substantially contemporaneously with the purchase, acquisition or lease
by Borrower or such Subsidiary of the respective property or assets to which
such security interests relate and the incurrence of the respective purchase
money indebtedness which such security interests secure, secure only the
respective purchase money indebtedness or certain lease obligations so incurred
by Borrower or such Subsidiary to enable Borrower or such Subsidiary to so
purchase, acquire or lease such property or assets, and no other Debt, and
encumber only the respective property or assets so purchased, acquired, or lease
and no other property or assets of Borrower or such Subsidiary;

 

(v)              Liens in favor of mechanics, materialmen, carriers,
warehousemen or other like statutory or common law Liens securing obligations
incurred in good faith in the ordinary course of business that are not yet due
and payable or that are being contested in good faith by appropriate proceedings
diligently pursued; and

 

(vi)           other Liens (if any) existing as of the date hereof and described
in the Schedule of Permitted Liens attached hereto to secure Debt existing and
outstanding as of the date hereof, but no other Debt, except as permitted in
Section 5(d)(iii) below.

 

(d)         Debt. Incur, create, assume or permit to exist any Debt of any kind
or nature whatsoever, except  (without duplication) for (i) the Indebtedness,
(ii) Subordinated Debt, (iii) existing indebtedness (if any) to the extent set
forth in the Schedule of Debt attached hereto or in the most recent financial
statements of Borrower delivered to Bank prior to the date of this Agreement,
(iv) unsecured trade indebtedness, utility indebtedness and non-extraordinary
accounts payable incurred and paid in the ordinary course of business,
(v) purchase money indebtedness and lease obligations (whether in respect of
Capitalized Leases, operating leases or otherwise,  but excluding any leases of
Real Estate such as office leases, warehouse leases, or otherwise) not to exceed
$3,000,000, in aggregate, at any time, (vi) Debt owing solely between or among
Loan Parties (other than any Foreign Pledgors and PT Holdco, LLC), (vii) Debt
owed by any Foreign Pledgor to any other Loan Party (excluding PT Holdco, LLC)
which is not a Foreign Pledgor so long as the sum of all such Debt plus the
outstanding amounts permitted under Section 5(e)(iii) shall not exceed
$1,000,000, in aggregate, at any time outstanding, (viii) other unsecured Debt
not to exceed $1,000,000, in aggregate, at any time outstanding, and (ix) leases
of Real Estate (if any) to the extent set forth in the Schedule of Leased Real
Property attached hereto, as may be revised from time to time, pursuant to
Section 4(r) of this Agreement.

 

(e)          Loans and Advances.  Make loans, advances or extensions of credit
to any Person, except (i) sales on open account in the ordinary course of
business, (ii) loans, advances and extensions of credit solely between or among
Loan Parties (other than any Foreign Pledgors and PT Holdco, LLC), and
(iii) loans, advances and extensions of credit by any Loan Party (excluding PT
Holdco, LLC) to any Foreign Pledgor so long as the sum of such loans, advances
and extensions of credit plus the outstanding Debt permitted under
Section 5(d)(vii) shall not exceed $2,000,000, in aggregate, at any time
outstanding.

 

(f)           Guaranties.  Guarantee or otherwise, directly or indirectly, in
any way be or become responsible for obligations of any other Person, except
(i) guaranties in favor of Bank; (ii) the endorsement of negotiable instruments
in the ordinary course of business for deposit or collection; and
(iii) guaranties of any Debt permitted under Section 5(d) of other Loan Parties
or Foreign Subsidiaries.

 

--------------------------------------------------------------------------------


 

(g)          Subordinate Indebtedness.  Subordinate any indebtedness due to it
from any Person to indebtedness of other creditors of such Person.

 

(h)         Asset Dispositions; Dissolution; Mergers; Capital Structure;
Business Purpose.  Except as permitted in Section 5(i) below, (i) subject to
compliance with Section 2(d)(ii) herein, sell, lease (as lessor), transfer or
otherwise dispose of any of its properties or assets in excess of $1,000,000 in
any fiscal year, except as to the sale of inventory in the ordinary course of
business; (ii) change its name,  its corporate identity or structure, its form
of organization or the state in which it has been formed or organized;
(iii) dissolve or liquidate or consolidate with or merge into any other Person,
or permit any other Person to merge into it; (iv) acquire all or substantially
all the properties or assets of any other Person; (v) enter into any
reorganization or recapitalization, or reclassify its capital stock; (vi) enter
into any sale-leaseback transaction; (vii) permit any levy, attachment or
restraint to be made affecting any of Borrower’s or a Subsidiary’s assets;
(viii) permit any judicial officer or assignee to be appointed or to take
possession of any or all of Borrower’s or a Subsidiary’s assets; or (ix) make
any other change in Borrower’s or a Subsidiary’s financial structure or in any
of its respective business objects, purposes or operations which, in the opinion
of Bank, could reasonably be expected to have a Material Adverse Effect;
(x) enter into any transaction not in the ordinary course of Borrower’s or a
Subsidiary’s business in excess of $1,000,000, in the aggregate per fiscal year;
or (xi) make any payment on account of any Subordinated Debt in violation of the
provisions of any subordination agreement between Bank and the applicable
subordinated debt holder, or otherwise fail to comply with the terms and
conditions set forth in any such subordination agreement.

 

(i)             Investments.  Purchase or hold beneficially any stock or other
securities of, or make any investment or acquire any interest whatsoever in, any
other Person, except for (i) the common stock of any Subsidiaries owned by
Borrower on the date of this Agreement, as more particularly described in the
Schedule of Subsidiaries attached hereto, (ii) certificates of deposit or time
deposits with Bank, (iii) direct obligations of the United States of America, or
any agency thereof, maturing within one (1) year from the date of acquisition
thereof, and (iv) other investments not to exceed $1,000,000, in the aggregate,
per fiscal year.

 

(j)            Apply Proceeds to Purchase or Carry Margin Stock.  Apply any of
the proceeds of any loan, advance or other extension of credit by Bank to or in
favor of Borrower, directly or indirectly to the purchase or carrying of any
“margin stock” or “margin securities” within the meanings of Regulation U or
Regulation T of the Board of Governors of the Federal Reserve System, or any
regulations, interpretations or rulings thereunder; or extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock or margin securities.

 

(k)         Pension Plans; PBGC.  Allow any fact, condition or event to occur or
exist with respect to any employee pension or profit sharing plan established or
maintained by it which might constitute grounds for termination of any such plan
or for the court appointment of a trustee to administer any such plan; or permit
any such plan to be the subject of termination proceedings (whether voluntary or
involuntary) from which termination proceedings there may result in a liability
of Borrower to the PBGC which, in the opinion of Bank, will reasonably be
expected to have a Material Adverse Effect.

 

(l)             Subsidiaries.  Except to the extent such Subsidiary becomes a
Loan Party in accordance with Section 4(n), form, create or acquire any
Subsidiary.

 

(m)     Transactions with Affiliates.  Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or assets
or the rendering of any service, with any Affiliate, other than (i) transactions
between or among Loan Parties that are otherwise permitted under this Agreement
and (ii) such transactions that are otherwise permitted (or not restricted)
under this Agreement, are in the ordinary course of its business and are upon
fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

 

(n)         Negative Pledge.  Create, incur, assume or suffer to exist any
contract, agreement or understanding (other than this Agreement, the Loan
Documents or a Permitted Encumbrance) that in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of Bank to secure the Indebtedness, or restricts any Subsidiary from
paying dividends or making any other Distributions in respect of its Equity
Interests to Borrower or any other Loan Party.

 

(o)         Equity Issuances.  Permit any Subsidiary of Borrower to issue any
additional Equity Interests unless concurrently with such issuance such Equity
Interests are pledged by the holder thereof to Bank to secure the Indebtedness.

 

(p)         Certain Amendments and Modifications.  No Loan Party will waive,
supplement, modify or amend any of its certificate of formation, by-laws,
operating, limited liability company or partnership agreement or other
organizational documents, in each case to the extent any such waiver,
supplement, modification or amendment would be adverse to Bank in any material
respect (and provided that Borrower promptly furnishes to Bank a copy of such
waiver, supplement, modification or amendment).

 

(q)         Inactive Subsidiaries.  Permit J&S Audio Visual Jamaica, LLP or PT
Mexico Services, Inc. to hold any assets, conduct any type of business, receive
proceeds of any Loans, or receive any loans, advances, or investments from
Borrower, any of Borrower’s other Subsidiaries or any other Loan Party.

 

SECTION 6                               EVENTS OF DEFAULT.  An “Event of
Default” shall be deemed to have occurred or exist under this Agreement upon the
occurrence and/or existence of any of the following conditions or events:

 

A.            Borrower and/or any other Loan Party shall fail to pay (i) any
principal or interest of the Indebtedness at such time the same becomes due or
(ii) any other amounts owing by Borrower and/or such Loan Party to Bank under
the Indebtedness within five (5)

 

--------------------------------------------------------------------------------


 

Business Days of such time as the same becomes due or, upon expiration of the
applicable grace period provided with respect thereto, if any, in the relevant
Loan Document(s);

 

B.            any representation, warranty, certification or statement made or
deemed to have been made by Borrower and/or any other Loan Party herein, or in
any certificate, financial statement or other document or agreement delivered by
or on behalf of Borrower and/or any such Loan Party in connection with the
Indebtedness or any of the Loan Documents shall prove to be untrue or incomplete
in any material respect as of the date made or deemed made;

 

C.            Borrower and/or any other Loan Party, to the extent applicable,
shall fail to observe or perform any condition, covenant or agreement set forth
in Sections 4(a), 4(b) (as to rights to inspect and audit), 4(e) (as to
maintenance of existence), 4(g), 4(j) – 4(p), and Section 5 herein;

 

D.            Borrower and/or any other Loan Party, to the extent applicable,
shall fail to observe or perform any condition, covenant or agreement of
Borrower and/or any such Loan Party set forth in this Agreement or any other
Loan Document (other than as provided in clauses (a), (b) and (c) above) and, in
each such case, such failure continues for a period of 30 days or more;
provided, to the extent that such failure cannot reasonably be cured within such
initial period and Borrower is diligently and in good faith pursuing a cure
thereof, such initial 30-day period may be extended by Borrower by an additional
15 days upon written notice by Borrower to Bank, which notice shall have been
received by Bank prior to the expiration of the initial 30-day period;

 

E.             if there shall be any Change of Control; provided, however,
notwithstanding anything to the contrary in this Agreement, the exercise of put
or call rights contemplated in that certain Amended and Restated Limited
Liability Company Agreement of Borrower dated as of October 31, 2017 shall be
permitted and shall not be considered an Event of Default;

 

F.              if (i) any party subordinating its claims to that of Bank’s
terminates, rescinds, revokes or violates the terms of its subordination, or
(ii) any Loan Party (other than Borrower) dies or terminates, rescinds, revokes
or violates the terms of any guaranty, pledge, collateral assignment,
subordination agreement or other document, instrument or agreement entered into
by such Loan Party in favor of Bank, including, without limitation, any document
evidencing the pledge by such Loan Party of property that is subject to a Lien
which secures all or any part of the Indebtedness;

 

G.            Borrower and/or any other Loan Party shall (i) fail to pay when
due any of its Debt (other than to Bank) of more than $500,000, or shall fail to
observe or perform any term, condition, covenant or agreement of Borrower and/or
any such Loan Party set forth in any document, instrument or agreement
evidencing, securing or relating to such Debt, and such failure shall remain
unremedied or uncured beyond any applicable period of grace or cure, if any,
provided with respect thereto so as to permit the holder(s) of such Debt to
accelerate the maturity or payment of such Debt, or (ii) or shall fail to
observe or perform any term, condition, covenant or agreement of Borrower and/or
any such Loan Party set forth in any material agreement, contract, indenture,
instrument or undertaking to which Borrower and/or any such Loan Party is a
party with any one or more third parties (other than Bank) or by which it may be
otherwise bound, and such failure could result in the acceleration of the
maturity or payment of Borrower’s indebtedness to others, whether under any such
agreement, contract, indenture, instrument or undertaking or otherwise, or which
failure could reasonably be expected to have a Material Adverse Effect;

 

H.           if Borrower and/or any other Loan Party (i) become(s) insolvent or
the subject of a voluntary or involuntary proceeding in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding,
(ii) cease(s) doing business as a going concern, (iii) is enjoined restrained or
in any way prevented by court order or other legal or administrative action or
proceedings from continuing to conduct all or any material part of its business
affairs, (iv)  is the subject of a dissolution, merger or consolidation not
permitted herein, or (v) has any of its property or assets attached, seized,
subject to a writ or distress warrant, or come into the possession of any
trustee, receiver, controller, custodian, assignee for the benefit of creditors
or any other person or entity having powers or duties like or similar to the
powers and duties of trustee, receiver, controller, custodian or assignee for
the benefit of creditors, and, in each case of clauses (i), (iii) and (v) the
same are not released, discharged or bonded against within sixty (60) days
thereafter;

 

I.                if any reportable event, which the Bank determines constitutes
grounds for the termination of any deferred compensation plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer any such plan, shall have occurred and be continuing thirty (30) days
after written notice of such determination shall have been given to Borrower by
Bank, or any such plan shall be terminated within the meaning of Title IV of
ERISA, or a trustee shall be appointed by the appropriate United States District
Court to administer any such plan, or the PBGC shall institute proceedings to
terminate any plan;

 

J.                if (i) there shall be rendered against Borrower and/or any
other Loan Party one or more judgments for the payment of money that
collectively with the amounts referenced in Sections 6.J (ii) and (iii) herein
exceeds $1,250,000, in the aggregate, which has or have become non-appealable
and shall remain undischarged, unsatisfied by insurance and unstayed or unbonded
for more than sixty (60) days, whether or not consecutive; or (ii) a levy, lien,
writ of attachment or garnishment against any of the property or assets of
Borrower and/or any other Loan Party shall be issued and levied in any
action(s) claiming an amount that collectively with the amounts referenced in
Sections 6.J (i) and (iii) herein exceeds $1,250,000.00, in aggregate, and not
released or appealed and bonded in an amount and manner satisfactory to Bank
within sixty (60) days after such issuance and levy, or (iii) a settlement, or a
series of related settlements, is agreed upon by Borrower and/or any other Loan
Party for the payment or money or the delivery of goods or services by Borrower
and/or such Loan Party that collectively with the amounts referenced in Sections
6.J (i) and (ii) herein exceeds $1,250,000.00, in the aggregate;

 

--------------------------------------------------------------------------------


 

K.            if an event or condition that is a Material Adverse Effect under
clause (ii) or (iii) of such definition of “Material Adverse Effect” has
resulted or occurred;

 

L.             Any loss, theft, substantial damage or destruction to or of a
material portion of the Collateral, which is not covered by insurance as
required pursuant to this Agreement or for which loss, theft, damage, or
destruction the provider of such insurance has not confirmed coverage in
writing, or the issuance or filing of any attachment, levy, garnishment or the
commencement of any proceeding in connection with a material portion of the
Collateral or of any other judicial process of, upon or in respect of Borrower
or any Loan Party, or a material portion of the Collateral;

 

M.         Insolvency, business failure, or assignment for the benefit of
creditors of or by Borrower or any Loan Party; or commencement of any
proceedings under any state or federal bankruptcy or insolvency laws or laws for
the relief of debtors by or against Borrower or any Loan Party; or the
appointment of a receiver, trustee, court appointee, sequestrator or otherwise,
for all or any part of the property of Borrower or any Loan Party; or

 

N.            the occurrence or existence of any Event of Default set forth in
any other Loan Document.

 

SECTION 7                               REMEDIES.  Upon the occurrence and at
any time during the continuance or existence of any Event of Default, Bank may,
with or without notice to Borrower or any other Loan Party, declare all
outstanding Indebtedness to be due and payable, whereupon all such Indebtedness
then outstanding shall immediately become due and payable, without further
notice or demand, and any commitment or obligation, if any, on the part of Bank
to make or extend Loans shall immediately terminate.  Further, upon the
occurrence or at any time during the continuance or existence of any Event of
Default hereunder, Bank may collect, deal with and dispose of all or any part of
any Collateral in any manner permitted or authorized by the Uniform Commercial
Code or other applicable law (including public or private sale), and after
deducting expenses (including, without limitation, reasonable attorneys’ fees
and expenses), Bank may apply the proceeds thereof in part or full payment of
any of the Indebtedness, whether due or not, in the manner set forth in
Section 2(d) herein.  In addition to the foregoing, upon the occurrence and at
any time during the continuance or existence of any Event of Default hereunder,
Bank may exercise any and all rights and remedies available to it as a result
thereof, whether under this Agreement or other Loan Documents, at law
(including, without limit, the Uniform Commercial Code), or otherwise. 
Notwithstanding anything to the contrary set forth in any other Loan Document,
Bank shall not be obligated to make or extend any Loans or advances to any
Borrower(s) during the existence of any Default or Event of Default.

 

SECTION 8                               DEMAND BASIS LOANS.  Borrower hereby
acknowledges and agrees that in the event the Loan Documents expressly provide
that any portion of the Indebtedness shall at any time be on a demand basis,
Borrower’s compliance with the terms and conditions set forth herein, and the
absence of any Event of Default hereunder, shall not, in any way whatsoever,
limit, restrict or otherwise affect or impair Bank’s right or ability to make
demand for payment of any or all of such Indebtedness which may be on a demand
basis at any such time, in Bank’s sole and absolute discretion, with or without
reason or cause, and the existence of any Event of Default hereunder shall not
be the sole reason or basis for enabling Bank to make demand for payment of all
or any part of such Indebtedness.

 

SECTION 9                               WAIVERS OF DEFAULTS; NO FORBEARANCE.  No
Event of Default shall be waived by Bank except in writing and a waiver of any
Event of Default shall not be a waiver of any other default or of the same
default on a future occasion.  No forbearance on the part of the Bank in
enforcing any of its rights or remedies under this Agreement or any other Loan
Document, nor any renewal, extension or rearrangement of any payment or covenant
to be made or performed by Borrower hereunder or any such other Loan Document,
shall constitute a waiver of any of the terms of this Agreement or such Loan
Document or of any such right or remedy.  No single or partial exercise of any
right, power or privilege hereunder, or any delay in the exercise hereof, shall
preclude other or further exercise of the rights of the parties under this
Agreement and/or the other Loan Documents.

 

SECTION 10                        GOVERNING LAW.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of TEXAS.

 

SECTION 11                        SUCCESSORS AND ASSIGNS.  This Agreement shall
inure to the benefit of and shall be binding upon the parties hereto and their
respective successors and assigns; provided, however, that Borrower shall not
assign or transfer any of its respective rights or obligations hereunder or
otherwise in respect of any of the Indebtedness without the prior written
consent of Bank.

 

SECTION 12                        COUNTERPARTS.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original instrument,
and all of which shall constitute a single agreement.  The signature of a party
to any counterpart shall be sufficient to legally bind such party.  Bank may
remove the signature pages from one or more counterparts and attach them to any
other counterpart for the purpose of having a single document containing the
signatures of all parties.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile, emailed portable document format (“pdf”),
or tagged image file format (“tiff”) or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of an original executed counterpart of this Agreement.  Any party
sending an executed counterpart of a signature page to this Agreement by
facsimile, pdf, tiff or any other electronic means shall also send the original
thereof to Bank within five (5) days thereafter, but failure to do so shall not
affect the validity, enforceability, or binding effect of this Agreement.

 

SECTION 13                        NOTICES.  Unless otherwise provided in this
Agreement, all notices and other communications by any party to the other
party(ies) relating to this Agreement shall be in writing and shall be given by
personal delivery, by United States mail, postage

 

--------------------------------------------------------------------------------


 

prepaid, by reputable overnight courier or by facsimile, and addressed or
delivered to the respective party(ies) at the addresses stated below, or to such
other addresses as such party(ies) may from time to time specify to the
other(s) in writing.  Requests for information made to Borrower by Bank from
time to time hereunder may be made orally or in writing, at Bank’s discretion.

 

Borrower Address(es):

 

Presentation Technologies, LLC

9150 North Royal Lane, Suite 150

Irving, TX 75063
Facsimile No.: (972) 247-2590

Attention: Kevin Jost

 

Bank Address:

 

Comerica Bank
8850 Boedeker Street, 4th Floor
Dallas, Texas  75225
Facsimile No.:  (214) 890-5186
Attention:  Julie Brandenburg

 

SECTION 14                        COSTS AND EXPENSES.  Borrower shall pay or
reimburse Bank for (a) all actual, out-of-pocket costs, expenses, fees and
charges paid or incurred by Bank (including, without limitation, Bank’s
reasonable attorneys’ fees and costs and/or fees and transfer charges in
connection with the preparation, closing and consummation of this Agreement
and/or the other Loan Documents and/or the Loans or transactions contemplated
hereby or thereby, or in connection with the administration of this Agreement or
any of the other Loan Document, (b) all costs, expenses, fees and charges paid
or incurred by Bank (including, without limitation, Bank’s attorneys’ fees and
costs and/or fees, transfer charges and costs of Bank’s in-house counsel), in
connection with the enforcement of this Agreement or any of the other Loan
Documents, provided, with respect to litigation expenses only, Bank must be the
prevailing party, and (c) all stamp and other taxes and duties (except for taxes
on the overall net income of Bank imposed by the jurisdiction in which Bank’s
principal executive office is located) payable or determined to be payable in
connection with the execution, delivery, filing or recording of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or duties.  In addition,
Borrower shall immediately and without demand reimburse Bank for all sums
expended by Bank in connection with any action brought by Bank in respect of any
Default or Event of Default or to enforce any provision of this Agreement or the
other Loan Documents and/or to exercise or enforce any rights or remedies of
Bank.  Borrower authorizes and approves all advances and payments by Bank for
items described in this Section as Indebtedness secured by the Collateral.

 

SECTION 15                        INDEMNIFICATION AND HOLD HARMLESS.  WITHOUT
LIMITING ANY OTHER PROVISIONS OF THIS AGREEMENT, BORROWER AGREES TO INDEMNIFY
AND HOLD BANK HARMLESS FROM AND AGAINST ALL LOSSES, COSTS, DAMAGES, LIABILITIES
AND EXPENSES, INCLUDING, WITHOUT LIMITATION, IN-HOUSE AND OUTSIDE ATTORNEYS’
FEES AND DISBURSEMENTS, INCURRED BY BANK IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY LOANS OR TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY OR BY REASON OF ANY DEFAULT OR EVENT OF DEFAULT, OR ENFORCING THE
OBLIGATIONS OF BORROWER OR ANY LOAN PARTY UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AS APPLICABLE, OR IN EXERCISING ANY RIGHTS OR REMEDIES OF
BANK OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING CONCERNING ANY
MATTER GROWING OUT OF OR CONNECTED WITH THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE APPLICABLE, AND
THE BORROWER SHALL NOT BE LIABLE FOR ANY SUCH LOSSES, COSTS, DAMAGES,
LIABILITIES OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE
OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BANK OR ANY OF ITS
AGENTS OR EMPLOYEES.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE REPAYMENT OF
THE INDEBTEDNESS AND SATISFACTION OF ALL OBLIGATIONS OF BORROWER TO BANK AND
TERMINATION OF THIS AGREEMENT.

 

SECTION 16                        AMENDMENTS AND WAIVERS.  All amendments to or
waivers or terminations of this Agreement or the other Loan Documents must be in
writing.  All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are hereby superseded and
merged into this Agreement and the Loan Documents.  Time is of the essence for
the performance of all obligations set forth in this Agreement.  Each provision
of this Agreement shall be severable from every other provision of this
Agreement for the purpose of determining the legal enforceability of any
specific provision.  Borrower acknowledges that Bank may provide information
regarding Borrower and the Loans to Bank’s parent, Subsidiaries, Affiliates and
service providers.

 

SECTION 17                        MULTIPLE BORROWERS.  If there is more than one
Borrower under this Agreement, unless otherwise expressly provided herein, each
and every reference to the term “Borrower” in this Agreement shall mean and
refer to each such Borrower, and all undertakings, agreements, warranties,
covenants, liabilities and obligations of each Borrower, and all rights, powers
and authorities given to or conferred upon Bank hereunder, shall apply to each
Borrower severally and to all of them jointly.

 

--------------------------------------------------------------------------------


 

SECTION 18                        REINSTATEMENT; SEVERABILITY.  Bank’s rights
under this Agreement and the other Loan Documents shall be reinstated and
revived, and the enforceability of this Agreement and the other Loan Documents
shall continue, with respect to any amount at any time paid on account of the
Indebtedness which thereafter shall be required to be restored or returned by
Bank, all as though such amount had not been paid.  The rights of Bank created
or granted herein and the enforceability of this Agreement and the other Loan
Documents at all times shall remain effective to cover the full amount of all
the Indebtedness even though the Indebtedness, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrower.

 

SECTION 19                        WAIVER OF JURY TRIAL.  BORROWER AND BANK
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

SECTION 20                        ORAL AGREEMENTS INEFFECTIVE.  THIS WRITTEN
LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE
CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 21                        This Agreement amends, restates, supersedes
and replaces that certain Credit Agreement dated as of September 12, 2011
between J & S Audio Visual Communications, LLC, formerly known as J & S Audio
Visual Communication, Inc. and the Bank as amended (the “Prior Agreement”), the
obligations of which Prior Agreement have been assigned to and assumed by the
Borrower; provided, however, (i) the execution by Borrower of this Agreement
shall not, in any manner or circumstance, be deemed to be a novation of or to
have terminated, extinguished or discharged any of the Borrower’s indebtedness
evidenced by the Prior Agreement, all of which indebtedness shall continue under
and shall hereinafter be evidenced and governed by this Agreement, and (ii) all
Collateral and guaranties securing or supporting the Prior Agreement shall
continue to secure and support this Agreement.

 

[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]

 

--------------------------------------------------------------------------------


 

This Agreement is effective as of the day and year first set forth above.

 

 

BORROWER:

 

 

 

PRESENTATION TECHNOLOGIES, LLC

 

 

 

By:

/s/ Kevin Jost

 

 

Kevin Jost

 

 

President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

/s/ Corey R. Bailey

 

 

Corey R. Bailey

 

 

Senior Vice President

 

--------------------------------------------------------------------------------